DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guissin et al. (US 2008/0233543).

Regarding claims 10-11, Guissin discloses a system which collects data relating to the operation of a firearm when the trigger is pulled. See paragraph 0070 and 0062. Guissin discloses wherein the images captured with the trigger pull include a virtual impact point. See paragraph 0089. Guissin discloses a communication channel with a remote device for receiving captured data. See paragraph 0062. These are all configured in one element that could be considered a safety device in so much as the firearm is inoperable when used therewith. 

Allowable Subject Matter
Claims 1-9 are considered allowable. The prior art teaches of various configurations for bore-mounted video cameras. However, none are configured as applicant claims, with a smaller first end and a camera attached outside the barrel. The pieces are known, i.e. Guissin discloses nearly this entire configuration in the training bullet of fig. 2A. However, because it is configured as a bullet, the end does not extend to the end of the barrel. Additonally, Guissin also discloses a front-bore option, as shown in fig. 3. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/           Primary Examiner, Art Unit 3715